Curia, per

Richardson, J.
The majority of the court concur in opinion with the presiding judge. The money lodged with the clerk, was evidently sufficient to cover the costs. The object of giving security to pay the costs, was answered; and the security would be superfluous. Any security could do no more than ensure so much money as would pay the costs. But the money in hand, ipso facto, realizes the payment beforehand,; and renders the instrument for securing the costs, an unessential form. I think this view conclusive. But we have analogous cases — -in McCollum vs. Massey, 2 Bail. 604; 2 M’C. 442; 2 Hill, 558, yvhere the strict form of security for costs was dispensed with.,
The motion is dismissed.
¿Gi-antt and Rutler, JJ, concurred.